Title: To George Washington from William Bartlett, 9 November 1775
From: Bartlett, William
To: Washington, George

 

Sir
Beverly [Mass.] 9 Novr 1775

These are to Inform your Excellency that yesterday a Small Boat with about 15 Men whent out of this Herbour & Took a Schooner from Ireland Loaded with Beef pork & Butter &C.—as your Excellency Approved of my Conduct with regard to the Other Prize the North Britton I thought it my Duty to Proceed in the Same Manner Therefore when She Came in I made a Demand of the Papers &C. But the People Refused me As I am Willing and Desirus to Live in peace with all men Should be Extreemly Glad if your Excellency would Give me Some Perticular Directions with regard to Such Vessells, for if I have no Power to make such Demands I make my Self appear Rediculas to the Eye of world, which is farr from being my Desire.
I Shall forward to your Excellency as Soon as Possible the Goods found on board the North Britton And am Your Excellencys Most Obedt Huml. Sert

William Bartlett

